Citation Nr: 1537805	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  09-38 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a lung disorder, to include pulmonary fibrosis, chronic obstructive pulmonary disorder (COPD), bronchiectasis, restrictive lung disease, atelectasis, and chronic bronchitis.

2.  Entitlement to service connection for hypertension.
 
3.  Entitlement to service connection for melanoma.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Cheryl E. Handy, Counsel


INTRODUCTION


The Veteran served on active duty from October 1961 to February 1966.

These matters came before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In July 2010, the Veteran appeared at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of that hearing is in the claims file.

These matters were remanded in February 2014.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2015).

The case is REMANDED to the AOJ.  The Veteran will be notified if any further action on his part is required.


REMAND

In February 2014, the issues on appeal were remanded to afford the Veteran VA examinations and to obtain etiological opinions.  The Veteran was provided with VA examinations for all of the issues on appeal in April 2014.  A Court or Board remand confers upon the appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268 (1998).  Where VA provides the Veteran an examination in a service connection claim the examination must be adequate.  An adequate examination and medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion.

Lung disorders

Initially, as detailed in the February 2014 Board Remand, the evidence of record reveals that he has clearly suffered from chronic respiratory problems for the last several years.  He has consistently reported, including during his July 2010 hearing, that he began suffering from respiratory problems in 1968, approximately two years after his separation from service.  He has consistently attributed his respiratory conditions to asbestos exposure during service.  He reported being exposed to asbestos while sleeping in a bunk under asbestos insulated pipes, just below the flight deck, while stationed aboard the U.S.S. Bennington.  The record additionally indicates that he served as a helicopter mechanic during service.

In May 2014, the Veteran underwent a VA examination to assess the nature and etiology of his claimed lung disorders.  The examiner opined that the Veteran's obstructive ventilatory defect is less likely as not caused by military service.  The examiner stated that review of the Veteran's service treatment records do not reflect a pulmonary condition during active military service.  The VA examiner, however, failed to consider and discuss the Veteran's assertions of exposure to asbestos during service, and his assertions that his condition began approximately two years after separation.  Moreover, the examiner failed to consider the prior diagnoses of record in formulating an opinion.  Remand is necessary to obtain an addendum opinion from the VA examiner.  

Melanoma

With respect to the Veteran's claim of service connection for melanoma, as detailed in the Board Remand, the record reveals that he has had a history of malignant melanoma removed from his abdomen and back.  The Veteran has attributed his skin cancer to exposure to herbicides, to excessive sun exposure, and to exposure to chemicals, including fuels and hydraulic oils, during service.  While the evidence does not support the Veteran's contended herbicide exposure, he has otherwise attributed his skin cancer to service.  

In May 2014, the Veteran underwent a VA examination to assess the nature and etiology of his claimed melanoma.  The examiner stated that the Veteran's history of melanoma status post excision is less likely as not caused by military service.  The examiner stated that review of the Veteran's service treatment records do not reflect skin lesions during active military service.  The VA examiner, however, failed to consider and discuss the Veteran's assertions of to excessive sun exposure, and exposure to chemicals, including fuels and hydraulic oils, during service.

Hypertension

With respect to hypertension, the medical record reflects that he had an onset of hypertension in January 2005.  The Veteran testified during his July 2010 hearing that he was first noted to have hypertension in 2002 or 2003.  At his hearing, he attributed his hypertension to stress during service.  He specifically noted that he witnessed a helicopter crash and saw dismembered body parts as a result of the incident during his service.  The Board notes that service connection is in effect for depression, rated 50 percent disabling, effective February 25, 2013. 

In May 2014, the Veteran underwent a VA examination to assess the nature and etiology of his hypertension.  The examiner opined that the Veteran's current diagnosis of hypertension is less likely as not to have its origin during active military service as there is no evidence of elevated blood pressure in the service treatment records, and the Veteran's hypertension is less likely as not caused by a psychiatric disorder.  With regard to the findings in the VA examination report, it is noted that the examiner failed to respond to the inquiries outlined in the April 2013 Board Remand instructions, in that it did not include a rationale. Such opinion is nonresponsive to the Board's directives and does not contain appropriate rationale.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

On Remand, the Veteran should be given another opportunity to complete releases pertaining to the Mayo Clinic, Dr. Feldman, and Dr. Chang.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2014). 

Accordingly, the case is REMANDED for the following actions:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After obtaining required authorization from the Veteran, request copies of his treatment records from the Mayo Clinic, dated through August 1994, and from identified providers Dr. Feldman and Dr. Chang. 

Additional outstanding treatment records from any other identified healthcare provider/facility should also be obtained.

Ask the Veteran to submit copies of any such treatment records in his possession, and inform him that he may obtain and submit treatment records himself.

All reasonable attempts should be made to obtain identified treatment records.  If requested records cannot be obtained, the Veteran must be notified of the attempts made and why further attempts would be futile.  He must also be allowed the opportunity to provide such records, and be notified of any further actions that will be taken with regard to his claims.

2.  Request that the April 2014 VA examiner (or another qualified examiner if the April 2014 VA examiner is unavailable) provide addendum opinions as to the following:

a)  Whether it is at least as likely as not (50 percent or greater probability) that any respiratory/lung disorder had its clinical onset during the Veteran's active service or is related to any in-service event, disease, or injury, including due to asbestos exposure.

For the purposes of providing this report, the Veteran's asbestos exposure should be presumed. 

b)  Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was caused (in whole or in part) by the Veteran's service-connected depression.

c)  If not, the examiner should then specifically provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hypertension was aggravated (permanently made worse beyond its natural progression) by service-connected depression.

d)  Whether it is at least as likely as not (50 percent or greater probability) that any melanoma or melanoma residual is due to excessive sun exposure and exposure to fuels and hydraulic oils during service.

The examiner must provide reasons and appropriate rationale for these opinions. 

The examiner is advised that the Veteran is competent to report his symptoms and history, and that his reports must be considered in formulating the requested opinions.

If the examiner rejects the reports of the Veteran, the examiner must provide reasons for doing so; the mere absence of supporting clinical evidence is an insufficient reason; by itself for rejecting his report.

If any requested opinions cannot be provided without resort to speculation, the examiner should explain why this is so; and whether the inability to provide the necessary opinion is due to the limits of medical and scientific knowledge or is due to the absence of specific evidence.

3.  The RO/AMC should then readjudicate the issues on appeal.  If the benefits sought on appeal are not granted in full, the RO/AMC must issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative an opportunity to respond.

The Veteran and his representative have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M.W. Kreindler
Acting Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


